SONY

Case 7:19-cr-00324-NSR Document 51 Filed 11/17/20 Page 1of1

UNITED STATES OF AMERICA
SOUTHERN DISTRICT OF NEW YORK

 

USA

- against -

PHILLIP HESTER,

Defendant.

 

NELSON S. ROMAN, U.S.D.J.:

19 Cr. 324 (NSR)

ORDER ACCEPTING ~
PLEA ALLOCUTION

The Court has reviewed the transcript of the plea allocution in the above-entitled case,

the charging papers, and all other pertinent parts of the record. The Report and Recommendation

of the Honorable Paul E. Davison, United States Magistrate Judge, dated August 14, 2020, is

approved and accepted.

Dated: White Plains, NY
November 17, 2020

|

DOCUMENT
| ELECTRONICALL?: fiz

BOC #F:
' DATE FILED:_}1 LL

 

roe

 

 

 

SO ORDERED.

ae

Hon. Nelson S. Roman,
United States District Judge
